Citation Nr: 1013506	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
adjustment reaction with anxiety and depression, prior to 
July 29, 2005.

2.  Entitlement to a rating in excess of 50 percent for 
adjustment reaction with anxiety and depression, from 
November 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from May 13, 1998 to 
October 30, 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision in which the RO denied a 
rating in excess of 50 percent for adjustment reaction with 
anxiety and depression.  The Veteran filed a notice of 
disagreement (NOD) in September 2005, and the RO issued a 
statement of the case (SOC) in December 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

During the pendency of this appeal, in a December 2005 rating 
decision, the RO granted a temporary, 100 percent rating for 
a period of psychiatric hospitalization from July 29, 2005 to 
October 31, 2005.  See 38 C.F.R. § 4.29 (2009).  As higher 
ratings for Veteran's service-connected psychiatric 
disability are assignable before July 29, 2005, and from 
November 1, 2005, and the Veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
appeal as encompassing both matters set forth on the title 
page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his VA Form 9, the Veteran requested a Board video-
conference hearing at the RO.  The requested hearing was 
scheduled in March 2007, but the Veteran failed to appear.  
The hearing notice was not returned from the United .States 
Postal Service as undeliverable, and no request to reschedule 
the hearing has been received.  Under these circumstances, 
the Veteran's Board hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2009).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO,  via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The medical evidence reflects that the Veteran's psychiatric 
history is complicated by various diagnoses and polysubstance 
abuse.  During military service, the Veteran complained of 
depression, extreme nervousness, worry, and general malaise.  
He was diagnosed with adjustment disorder with anxiety.  
After being discharged from service, on September 1998 VA 
examination he was diagnosed with adjustment reaction in 
remission and a personality disorder, not otherwise specified 
(NOS).  In a January 1999 rating decision, the RO granted 
service connection and a 10 percent rating was assigned for 
adjustment reaction, effective October 31, 1998 (the day 
after the Veteran was discharged from active duty).  

In December 2003, the Veteran filed a claim for an increased 
rating.  VA treatment records dated from October 2002 to 
December 2003 show treatment for polysubstance dependence, 
anxiety, depression, and bipolar disorder.  On January 2004 
VA examination, the Veteran was diagnosed with dysthymia, 
anxiety, major depressive disorder and a history of opiate 
dependence, and the examiner opined that depression and 
dysthymia began during military service.  In a February 2004 
rating decision, the RO increased the rating from 10 to 50 
percent and recharacterized the Veteran's service-connected 
disability as adjustment reaction with anxiety and 
depression.  

VA treatment records reflect that the Veteran was 
hospitalized from September to October 2004 with bipolar 
affective disorder. 

The Veteran's service-connected psychiatric disability was 
reevaluated during an April 2005 VA examination.  The 
examiner diagnosed the Veteran with major depressive 
disorder, and opioid and cocaine dependence.  In a May 2005 
rating decision, the RO continued the 50 percent rating.

VA treatment records reflect that the Veteran was 
hospitalized from July to August 2005 after trying to kill 
himself with an overdose of heroin.  The discharge summary 
reflects that he was diagnosed with dysthymic disorder, 
anxiety NOS, and opiate abuse.  An August 2005 VA outpatient 
treatment record reflects a probable diagnosis of bipolar II.  

The report of a January 2006 VA examination reflects that the 
Veteran had been in recovery for five months and that he 
reported sleeping better, and having improved mood and 
appetite.  The examiner noted that during the Veteran's 
August 2005 inpatient treatment, attention deficit 
hyperactivity disorder (ADHD), generalized anxiety disorder 
(GAD), cyclothymia and bipolar disorders were entertained as 
possible diagnoses, but that it was difficult to arrive at a 
justifiable diagnosis because of the Veteran's history of 
polysubstance abuse.  During the examination, the Veteran 
complained of obsessive tendencies and becoming so engrossed 
in activities that he forgot other things.  On mental status 
examination, his speech was urgent, intense and somewhat 
rambling, but his mood was generally euthymic.  His affect 
and expression were anxious.  The examiner diagnosed the 
Veteran with bipolar disorder on Axis I (clinical syndromes) 
and assigned a global assessment of functioning (GAF) score 
of 50.

In a February 2006 letter, Dr. Arndt, a VA physician, stated 
that the Veteran had bipolar disorder, mixed state, and 
opioid dependence (with 6 months of abstinence).  She 
assigned a GAF score of 40.

As the above-cited evidence indicates,  in addition to 
service-connected adjustment reaction with anxiety and 
depression, the Veteran has also been diagnosed with bipolar 
disorder and polysubstance dependence.  Further, the January 
2006 VA examiner  and Dr. Arndt only mentioned diagnoses of 
bipolar disorder and opioid dependence without noting whether 
any of the Veterans symptoms were attributable to his 
service-connected adjustment reaction with anxiety and 
depression.  In fact, there has been no medical determination 
as to whether it is possible to distinguish the symptoms and 
effects of his service-connected adjustment reaction with 
anxiety and depression from his nonservice-connected bipolar 
disorder.   The Board notes that, if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998.  Hence, this is 
an important factor for evaluating the Veteran's disability 
at each stage.  ) (holding that if ).

Under these circumstances, the evidence currently of record 
is insufficient, and further psychiatric examination of the 
Veteran, with findings responsive to the applicable rating 
criteria and the Mittleider question (noted above), is needed 
to properly evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in denial of the claims for increased 
rating.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA inpatient treatment records from the 
Philadelphia VA Medical Center (VAMC) dated in July and 
August 2005 and VA outpatient treatment records dated in 
August 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
outstanding records of treatment for psychiatric disability 
from the Philadelphia VAMC that are currently not of record, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's  letter to the appellant should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Thereafter, , the RO should obtain any additional evidence 
for which the appellant provides sufficient information and, 
if necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims  on appeal.  The 
RO's adjudication of these claim should include consideration 
of whether further "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) consistent with Hart v. Mansfield, 21 Vet. App. 505 
(2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC all records of mental 
health evaluation and/or treatment o the  
Veteran, since November 2004.  .  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher rating  for adjustment 
reaction with anxiety and depression.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the individual  designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of his psychiatric 
symptoms).  All necessary tests and 
studies, to include psychological testing, 
if warranted, should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to 
the Veteran's adjustment reaction with 
anxiety and depression, and an explanation 
of what the score means.

In rendering the aforementioned findings, 
the examiner should indicate whether it is 
medically possible to distinguish the 
symptoms and effects of the Veteran's 
adjustment reaction with anxiety and 
depression from his nonservice-connected 
bipolar disorder, opioid dependence, and/or 
any other nonservice-connected psychiatric 
disability identified.  If not, the 
examiner should clearly indicate that the 
findings rendered are with respect to the 
Veteran's overall psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for increased 
ratings for adjustment reaction with 
anxiety and depression.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, in adjudicating 
each claim for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority (to include  consideration of 
whether further staged rating, pursuant to 
Hart (cited to above), is appropriate).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


